DETAILED ACTION
Claims 1-20 (filed 09/01/2021) have been considered in this action.  Claims 1, 4, 7-8, 10, 17-18 and 20 have been amended.  Claims 3 and 9 have been canceled.  Claims 2, 5-6, 11-16 and 19 have been presented in the same format as previously presented.

Response to Arguments
The examiner first would like to thank the applicant’s representatives for initiating an interview and being receptive to the examiner’s comments in order to further prosecution.  The applicant’s representatives have made a good-faith effort in taking the examiner’s comments to heart and incorporating the features discussed during the interview into the currently amended claims.

 Applicant’s arguments, see page 8 paragraph 2, filed 09/01/2021, with respect to objection to claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 

Applicant’s arguments, see page 8 paragraph 3, filed 09/01/2021, with respect to objection to claims 17 and 18 under 35 U.S.C. 112(a) have been fully rejection of claims 17 and 18 under 35 U.S.C. 112(a) has been withdrawn. 

Applicant’s arguments, see page 8 paragraph 4, filed 09/01/2021, with respect to rejection of claims 1-2, 4-8, 10, 14 and 20 under 35 U.S.C. 103 and  have been fully considered and are persuasive.  The rejection of claims 1-2, 4-8, 10, 14 and 20 under 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Based upon a thorough search in the art, no published reference or combination of references has been previously disclosed before the priority date of the instant application which shows the following features incorporated by the independent claims, and encompassed by the following limitations of claim 1:
the pod including a robot on a base, the base having an upper portion and a lower portion, the upper portion forming an arm upon which the robot is mounted, the arm being mounted on and rotatable around a vertical axis relative to the lower portion about a pivot that is located on an end of the arm opposite the at least one robot...
wherein a second robotic pod includes a second robot on a second base, wherein the lower portion of the base of the robot includes a track and a second lower portion of the second base of the second 
performing one or more predetermined operations on the workpiece with the robot;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116